Citation Nr: 0719923	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 





INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1977.  He died in July 2002.  The appellant is the 
widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.  


FINDINGS OF FACT

1.  A certificate of death shows that the veteran died in 
July 2002 at the age of 67; the immediate cause of death was 
gastric cancer; the interval between onset and death was 
three weeks; other significant conditions contributing to 
death but not related to the immediate cause of death were 
listed as hypercoagulable state, cerebrovascular accident, 
myocardial infarction, and right leg deep vein thrombosis.  

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

3.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to 
herbicide agents, to include Agent Orange, is presumed.

4.  The veteran's fatal gastric cancer, hypercoagulable 
state, cardiovascular disease, to include a cerebrovascular 
accident and myocardial infarction; and deep vein thrombosis 
of the right leg began many years post-service and there is 
no competent evidence that links any of these fatal diseases 
to any incident of active duty, to include exposure to Agent 
Orange.

CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service, nor did a disease 
presumptively caused by exposure to herbicides in service 
cause the veteran's death; therefore, service connection for 
the cause of the veteran's death is not established.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

Duty to Notify

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2002 letter sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The December 2002 letter from the RO satisfies these 
mandates.  It informed the appellant about the type of 
evidence needed to support her claim for service connection 
for the cause of the veteran's death, namely, proof of: (1) 
the cause of the veteran's death; (2) an injury, disease or 
event in service; and (3) a relationship between the cause of 
the veteran's death and the injury, disease, or event in 
service.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the appellant, such as medical 
records, employment records and records held by any Federal 
agency, as well as its obligation to make reasonable efforts 
to attain private records, provided the appellant gave 
consent and supplied enough information to enable their 
attainment. It made clear that although VA could assist the 
appellant in obtaining these records, she carried the 
ultimate burden of ensuring that VA received all such 
records.  This letter additionally apprised the appellant 
that VA would obtain a medical opinion if the RO determined 
such to be necessary to make a decision on the claim.  It 
also specifically asked the appellant to provide VA with any 
additional information or evidence that she wanted VA to 
retrieve.  The Board finds that the appellant was effectively 
informed to submit all relevant evidence in her possession, 
and that she received notice of the evidence needed to 
substantiate the claim, the avenues by which she might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).   

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the appellant prior to the 
March 2003 RO decision that is the subject of this appeal in 
its December 2002 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.

With respect to the Dingess requirements, while the appellant 
received notice of what type of information and evidence was 
needed to substantiate her claim in the December 2002 letter, 
she did not receive notification about the type of evidence 
necessary to establish an effective date for the grant of 
service connection for the cause of the veteran's death.  
Where such an error occurred, the Board must presume that the 
error was prejudicial, and VA bears the burden of rebutting 
said presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, notice of the two Dingess elements would 
not have operated to alter the outcome with respect to the 
claim on appeal where the preponderance of the evidence is 
against a grant of service connection for the cause of the 
veteran's death.  Sanders, at *5 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In addition, the Board finds it noteworthy 
that the evidence does not show, nor does the appellant 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Dalton, 21 Vet. App. at 30.  In view of the foregoing, 
the Board cannot conclude that this defect in notice affected 
the essential fairness of the adjudication, and therefore, 
the presumption of prejudice is rebutted.  Id., at *10.  

Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
recognizes that although the appellant submitted a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, and noted that the 
veteran received treatment at the San Diego Hospice for two 
days until his death in July 2002, there are no records from 
the San Diego Hospice in the claims file.  While the RO was 
unable to obtain these records, there are numerous treatment 
records dated during the weeks and days leading up to the 
veteran's death in the claims file relating to fatal diseases 
at issue.  The veteran's cause of death is documented in his 
death certificate and in the VA and private medical treatment 
records that the RO has received.  These records confirm the 
primary and contributory causes of death.  Thus, the Board 
finds that the medical evidence of record is sufficient to 
render the instant decision.  

As explained in more detail below, the veteran died of 
gastric cancer.  In addition, other significant conditions 
contributing to his death but not related to his gastric 
cancer were hypercoagulable state, cerebrovascular accident, 
myocardial infarction, and right leg deep vein thrombosis.  
The veteran's gastric cancer, hypercoagulable state, 
cerebrovascular accident, myocardial infarction, and right 
leg deep vein thrombosis began many years post-service and 
there is no competent evidence that links any of these fatal 
conditions to any incident of active duty, to include Agent 
Orange exposure.  Under such circumstances, VA thus has no 
duty to provide a medical opinion with respect to the cause 
of the veteran's death.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c) (4).            

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.    


II.  Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including cardiovascular- renal disease, to 
include hypertension, and malignant tumors, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310.  In order to establish service 
connection for the cause of the veteran's death, and 
entitlement to DIC, the evidence must show that a service- 
connected disability was either a principal or contributory 
cause of death.

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, multiple myeloma, 
non- Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  For the purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e).  The Board further notes that 38 U.S.C. § 
1116(a)(2)(F), as added by § 201(c) of the VEBEA, eliminated 
the requirement that respiratory cancers must be manifested 
within 30 years following service in the Republic of Vietnam.  

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (1994); 61 Fed. Reg. 414421 (1996); see also 64 
Fed. Reg. 59232 (1999); 67 Fed. Reg. 42600-42608 (2002).  VA 
clarified that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for the following 
conditions: hepatobiliary cancers, nasopharyngeal cancer, 
bone and joint cancer, breast cancer, cancers of the female 
reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than CLL), abnormal sperm 
parameters and infertility, Parkinson's disease and 
parkinsonism, amyotrophic lateral sclerosis (ALS), chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune 
system disorders, circulatory disorders, respiratory 
disorders (other than certain respiratory cancers), skin 
cancer, cognitive and neuropsychiatric effects, 
gastrointestinal tract tumors, brain tumors, light chain-
associated (AL) amyloidosis, endometriosis, adverse effects 
on thyroid homeostasis, and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630-41 
(May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.


III.  Factual Background

The veteran's death certificate shows that he died in July 
2002 at the age of 67.  The immediate cause of death was 
gastric cancer and the interval between onset and death was 
three weeks.  Other significant conditions contributing to 
death but not related to the immediate cause of death were 
listed as hypercoagulable state, cerebrovascular accident, 
myocardial infarction, and right leg deep vein thrombosis.  
At the time of the veteran's death, service connection was 
not in effect for any disability.

The veteran's service medical records are negative for any 
complaints or findings relating to gastric cancer, 
hypercoagulable state, cardiovascular disease, to include a 
cerebrovascular accident and myocardial infarction; and right 
leg deep vein thrombosis.  The records show that in July 
1973, the veteran was treated for complaints of chest and 
back pain.  The impression was pain of an unclear etiology.  
According to the records, in June 1977, the veteran was 
evaluated for possible coronary artery disease.  At that 
time, the examiner noted that a first degree atrioventricular 
block was shown on the veteran's EKG (electrocardiogram).  
However, in the veteran's June 1977 retirement examination, 
the veteran's heart and vascular system were clinically 
evaluated as "normal" and the examiner specifically stated 
that the veteran had been "ok'd" by a cardiologist and that 
there was no evidence of coronary artery disease.  No 
pertinent abnormal vascular or gastrointestinal abnormalities 
were noted.    

VA and private medical treatment records show that from June 
2002 to the veteran's death in July 2002, he was hospitalized 
numerous times for his diagnosed gastric cancer, 
hypercoagulable state, cerebrovascular accident, myocardial 
infarction, and right leg deep vein thrombosis.    


IV.  Analysis

In this case, the appellant contends that the veteran's death 
was linked to his exposure to Agent Orange while on active 
duty in Vietnam.  In this regard, the service department has 
confirmed that the veteran had active service in Vietnam 
during the Vietnam era; he served two tours of duty in 
Vietnam, from April 1966 to October 1966, and from October 
1968 to October 1969.  Therefore, the veteran is presumed to 
have been exposed to herbicides in service.  38 U.S.C.A. § 
1116(f).  That notwithstanding, the Board finds that there is 
no basis for presumptive service connection for gastric 
cancer, hypercoagulable state, cerebrovascular accident, 
myocardial infarction, or right leg deep vein thrombosis 
based on presumed herbicide exposure, as none of these 
conditions are among the enumerated disabilities recognized 
by VA that have been determined to be etiologically related 
to herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e).  
In fact, regarding the veteran's gastric cancer, 
hypercoagulable state, and right leg deep vein thrombosis, 
the Board notes that gastrointestinal tract tumors and 
circulatory disorders have been expressly identified as not 
being included in the presumption for exposure to herbicides.  
Therefore, the Board finds that presumptive service 
connection for gastric cancer, hypercoagulable state, 
cerebrovascular accident, myocardial infarction, and right 
leg deep vein thrombosis, and therefore for the veteran's 
cause of death, based on exposure to an herbicide agent, to 
include Agent Orange, while in Vietnam, is not warranted.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).            

As previously noted, service connection for claimed residuals 
of exposure to herbicides also may be established by showing 
that a disorder resulting in disability is, in fact, causally 
linked to such exposure.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  While the veteran was evaluated for 
possible coronary artery disease during service and an 
episode of first degree atrioventricular block was noted upon 
an EKG examination at that time, the evaluation did not 
result in a diagnosis of coronary artery or atherosclerotic 
heart disease, the separation examination was negative for 
any abnormal cardiovascular findings and the death causing 
diseases were not shown post-service until approximately 24 
years after the veteran's separation from service.  There is 
no medical evidence or competent opinion that suggests a 
nexus between any of the primary or secondary causes of the 
veteran's death and any incident of active service, to 
include exposure to herbicides.     

VA and private medical treatment records show that from June 
to July 2002, the veteran was hospitalized multiple times for 
gastric cancer and cardiovascular vascular diseases, to 
include hypercoagulable state, cerebrovascular accident, and 
myocardial infarction, along with right leg deep vein 
thrombosis.  The information contained in these records is 
the earliest indication of the veteran's ultimately fatal 
conditions and, as noted above, there is no competent 
evidence of a link between any of these diseases and service.  
This large temporal gap between separation from service and 
the onset of the diseases that caused or contributed 
materially to his death is, in itself, significant and it 
weighs against the appellant's claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed.Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).           

In addition to the medical evidence cited above, the Board 
has also considered the arguments of the appellant that the 
veteran's exposure to herbicides directly or indirectly 
caused the development of one or more of the listed causes of 
his death.  However, the etiology of a disability is within 
the province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  As the appellant is not shown to 
be other than a layperson without the appropriate medical 
training and expertise, she is not competent to provide a 
probative (persuasive) opinion on the medical matter on which 
this case turns.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board also recognizes that in the appellant's notice of 
disagreement, dated in October 2003, she stated that in 
speaking with the veteran's doctor, it was the doctor's 
opinion that the veteran's death was related to his in-
service exposure to Agent Orange.  However, lay statements as 
to what a doctor said are not competent evidence.  See Warren 
v. Brown, 6 Vet. App. 4, (1993); see also 38 C.F.R. § 
3.159(a)(2).  The connection between what a physician said 
and the layman's account of what he purportedly said, when 
filtered through a "layman's sensibilities" is attenuated and 
inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).

For all the foregoing reasons, the Board concludes that the 
claim for service connection for the cause of the veteran's 
death must be denied.  In arriving at this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


